FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                             VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                   Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                 Potter County Courts Building                 P. O. Box 9540
                                                                                 79105-9540
                                  501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                    Amarillo, Texas 79101-2449                   (806) 342-2650

                                 www.txcourts.gov/7thcoa.aspx

                                        May 10, 2016

Eric Coats                                      Kristy Wright
Attorney at Law                                 Asst. Criminal District Attorney
1716 South Polk Street                          2309 Russell Long Blvd., Suite 120
Amarillo, TX 79102                              Canyon, TX 79015
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-15-00246-CR, 07-15-00286-CR
          Trial Court Case Number: 17,917-A,

Style: Ricky Dan Allee v. The State of Texas

Dear Counsel:

          The Court has this day entered the attached Order in the captioned causes.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Dan L. Schaap (DELIVERED VIA E-MAIL)
           Jo Carter (DELIVERED VIA E-MAIL)